DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Amendment
The Amendment filed on 02/19/2021 has been entered. Claims 21, 23, 26-33, 36, and 37 are amended. Claim 41 is added. Claims 21-33, 35-37, and 41 are pending in this Application.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Regarding claim 21, on lines 8-9 the claim limitation “…at at least one wavelength,..” should be changed to “…at least one wavelength,..”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-23, 25, 27, 29-33, 35-37, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090312615 A1 (hereinafter referred to as “Caduff”) in view of US 20180177459 A1 (hereinafter referred to as “Elter”).
Regarding claim 21, Caduff, a glucose measuring device, teaches a device for measuring the concentration of a compound present in the blood (abstract), the device comprising:
a substrate configured to cover a part of the human body (paragraphs [0042]; as shown in Figures 1-6), said substrate comprising 
at least one light source emitting light beams at least one wavelength (optical sensor device 3 consists of a light emitter and light detector; paragraphs [0031], [0078]-[0098] Figures 1-6), said wavelength being included in a range ranging from 700 nm to 3000 nm (paragraphs [0031], [0078]-[0098] Figures 1-6), said light beams being backscattered by the part of the human body constituting a backscattering source (paragraphs [0031], [0078]-[0098] Figures 1-6),
at least one photodiode receiver configured to receive at least a portion of the light beams emitted by the at least one light source (paragraphs [0031], [0078]-[0098] Figures 1-6),
at least one pair of electrodes configured to measure the impedance on the skin surface of the part of the human body (paragraphs [0046]-[0077], [0084]-[0090]; as shown in Figures 1-6), and 
a microcontroller (30; paragraph [0066]; Figure 6) configured to receive information from the at least one photodiode receiver based on the received portion of the light beams and the measured impedance to measure the concentration of total haemoglobin (THb), deoxyhaemoglobin, oxyhaemoglobin, glucose, albumin, lactic acid, triglycerides, water, globulin, urea, haematocrit, platelets, cholesterol, ammonia, creatinine, calcium, sodium, potassium, chloride or bicarbonate of the human body (measures glucose concentration using a combination of skin impedance measurements and optical detection measurements; paragraphs [0040]-[0042], [0121]-[0122]; claim 1).
However, Carduff does not explicitly positioning the sensors and the controller on an adjustable substrate.
Elter, a health monitoring sensor, teaches an adjustable substrate (paragraph [0020]; as shown in Figures 1A-R) having an electrode, an optical sensor, and a controller (paragraphs [0028]-[0033], [0136]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 22, Carduff does explicitly teach wherein the at least one light source is an LED or a laser diode however, the use of LEDs is commonly known within the art as seen in the teachings of Elter. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carduff, as taught by Elter, because using an LED allows a user to shine light into a user’s skin . Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 23, Carduff, in view of Elter, teaches wherein the at least one light source comprises from 2 to 50 light sources (paragraphs [0031], [0078]-[0098] Figures 1-6; as taught by Carduff).
Regarding claim 25, Carduff, in view of Elter, teaches wherein the at least one light source is a white light source (teaches emitting light within the range of 500 nm to 600 nm (white light wavelength range); paragraphs [0031], [0078]-[0098] Figures 1-6; as taught by Carduff).
Regarding claim 27, Carduff, in view of Elter, teaches further comprising from 2 to 2048 photodiode receivers (paragraphs [0031], [0078]-[0098] Figures 1-6; as taught by Carduff).
Regarding claim 29, Carduff, in view of Elter, teaches wherein the at least one wavelength of the light beam emitted by the at least one light source is included in at least one of the wavelength ranges centered on wavelengths suitable for measuring the following compounds: Thb, deoxyhemoglobin, oxyhemoglobin, glucose, albumin, lactic acid, triglycerides, and urea (paragraphs [0031], [0078]-[0098] Figures 1-6; as taught by Carduff). 
Regarding claim 30, Carduff, in view of Elter, teaches wherein the adjustable substrate is configured to be arranged the earlobe, finger, forehead, chin, wrist, foot, hand, or neck (paragraphs [0042]-[0043]; as taught by Carduff).
Regarding claim 31, Carduff, in view of Elter, teaches wherein the adjustable substrate is configured to be arranged on an item of clothing in contact with a user’s skin (capable of being arranged on an item of clothing; paragraphs [0042]-[0043]; as taught by Carduff).
Regarding claim 32, Carduff, in view of Elter, teaches further comprising a wireless communication device (paragraph [0042]; as taught by Carduff). 
Regarding claim 33, Carduff teaches a control unit and measuring for blood flow and perfusion data (paragraphs [0031], [0078]-[0098] Figures 1-6), but does not explicitly teach measuring a continuous component and a maximum pulsatile component (teaches measuring AC and DC components; paragraphs [0104]-[0105], [0119]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cardiff to measure for the continuous component and pulsatile component, as taught by Elter, because they are blood flow and perfusion data which Carduff measures for.  
Regarding claim 35, the combination teaches pairs of electrodes, and in particular Carduff teaches details of a pair of electrodes, but does not explicitly teach but does not explicitly teach wherein the electrodes of each pair of electrodes are at a distance of at least 10 cm, 15 cm, 20 cm, 25 cm, 50 cm, 100 cm or 150 cm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have each pair of electrodes are at a distance of at least 10 cm, 15 cm, 20 cm, 25 cm, 50 cm, 100 cm or 150 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 36, Carduff, in view of Elter, teaches wherein the at least one pair of electrodes comprises at least two pairs of electrodes (paragraphs [0046]-[0077], [0084]-[0090]; as shown in Figures 1-6; as taught by Carduff).
Regarding claim 37, Carduff, in view of Elter, teaches wherein the microcontroller is configured to merge the information from the at least one photodiode receiver and the measured impedance to measure the concentration of total hemoglobin, glucose, albumin, lactic acid, triglycerides, water, globulin, urea, haematocrit, platelets, cholesterol, ammonia, creatinine, calcium, sodium, potassium, chloride, or bicarbonate of the human body (measures glucose concentration using a combination of skin impedance measurements and optical detection measurements; paragraphs [0040]-[0042], [0121]-[0122]; claim 1; as taught by Carduff).
Regarding claim 41, Carduff, in view of Elter, teaches wherein the microcontroller is configured to filter and merge values of the information from the at least one photodiode receiver and the measured impedance (filter measurement data; paragraph [0070]; merges data to determine glucose concentration; paragraphs [0040]-[0042], [0121]-[0122]; claim 1). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carduff, in view of Elter, as applied to claim 21 above, and further in view of US 20030176777 A1 (hereinafter referred to as “Muller-Dethlefs”).
Regarding claim 24, Carduff, in view of Elter, teaches a light source, but does not explicitly teach wherein the at least one light source is a wavelength-tuneable laser diode.
However, Muller-Dethlefs, a non-invasive optical sensor, teaches a light source being a wavelength-tuneable laser diode (paragraph [0105]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carduff, in view of Elter, to use wavelength-tuneable laser diodes, as taught by Muller-Dethlefs, because doing so allows for a single diode to produce light at multiple wavelengths thus reducing the number of light sources needed.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carduff, in view of Elter, as applied to claim 21 above, and further in view of US 20050131286 A1 (hereinafter referred to as “Parker”).
Regarding claim 26, Carduff, in view of Elter, teaches receiving backscattered light, but does not explicitly teach further comprising a spectral decomposition system configured to decompose the the light.
However, Parker teaches decomposing received light (abstract, claim 33). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carduff, in view of Elter, to perform spectral decomposition, as taught by Parker, because doing so processes the light and reduces noise.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carduff, in view of Elter, as applied to claim 21 above, and further in view of US 20160081552 A1 (hereinafter referred to as “Wojtczuk”).
Regarding claim 28, Carduff, in view of Elter, teaches a photodiode, but does not explicitly teach comprising a broad-spectrum photodiode receiver.
However, Wotjczuk, a non-invasive optical sensor, teaches using a broad-spectrum photodiode receiver (paragraph [0009], [0052]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carduff, in view of Elter, to use 	

Response to Arguments
6.	Applicant’s arguments, filed 02/19/2021, with respect to objections to drawings and 35 USC 112(b) rejections have been fully considered and are persuasive.  The objections to drawings and 35 USC 112(b) rejections have been withdrawn. 

7.	Applicant’s arguments, filed 02/19/2021, with respect to the rejection(s) of claim(s) 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Carduff, in view of Eletr.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791